Per Curiam:
There is no evidence that the deceased came to his death by reason of any negligence on the part of the defendant. There is no credible evidence as to how .the accident happened, or of any fact which justified a finding that the defendant’s motorman or employee had any knowledge that the deceased was in a position of danger. The judgment and order appealed from must be reversed, with costs, and the complaint dismissed, with costs. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Smith, JJ.; Laughlin and Smith, JJ., dissented. Judgment reversed, with costs, and complaint dismissed, with costs.